DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 17/330,065 is responsive to communications filed on 01/26/2021, in response to the Non-Final Rejection of 01/21/2021. Currently, claims 2-15 are presented for examination.

Response to Arguments
3.	Applicant has filed terminal disclaimers (T.Ds) with respect to U.S. Patent No. US 10,694,163 B2 (U.S Patent Application No. 15/827,360) and U.S. Patent No. US 11,050989 B2 (U.S Patent Application No. 15/931,158). The terminal disclaimer was approved by the office on 01/26/2022. Therefore, the rejection of double patenting has been withdrawn.
	Applicant’s remarks, see pages 7-8, with respect to the arguments have been fully considered and are persuasive.  There are no issue(s) remaining.
	
Allowable Subject Matter
4.	Claims 2-15 are allowed.

Reasons for Allowance
The prior arteither singly or in combination fails to specifically disclose the limitations of the independent claims as set forth in applicants associated remarks and terminal disclaimers (T.Ds)  filed 01/26/2022.
	Most Pertinent Prior Art(s):
	Yamada et al. (US 2011/0304620A1)
	Hayashida et al. (US2003/016841 3A1)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON S MUNG whose telephone number is (571)270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri, 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ON S MUNG/Primary Examiner, Art Unit 2486